                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 17-80732-CIV-MARRA/MATTHEWMAN

RAVI KADIYALA, individually,
and as the assignee of CREDIT
UNION MORTGAGE UTILITY BANC,
INC., an Illinois corporation,

      Plaintiffs,
vs.

MARK JOHN PUPKE, MARIE MOLLY PUPKE,
NICOLE ELLERSTEIN (a/k/a Nicole Auguste
Jacke), THE FLAGLER GROUP AND ASSOCIATES,
a Florida sole proprietorship, JOHN P. MILLER,
individually and doing business as
JOHN P. MILLER CPA, PA, a Florida corporation,

      Defendants.
___________________________________________/

MARK JOHN PUPKE and MARIE MOLLY PUPKE,

      Counterclaim Plaintiffs,
v.

RAVI KADIYALA, individually, and as the assignee
of CREDIT UNION MORTGAGE UTILITY BANC, INC.,
an Illinois corporation,

      Counterclaim Defendants.
___________________________________________/

                                 ORDER AND OPINION

      THIS CAUSE is before the Court upon Plaintiffs’ 12(B)(6) Motion to Dismiss

Pupke Defendants’ Counterclaims [DE 82]. The Court has carefully considered the

motion and response, and is otherwise fully advised in the premises. No reply was
filed and the time for doing so has passed.

                                   LEGAL STANDARD

      Rule 8(a)(2) of the Federal Rules of Civil Procedure requires "a short and plain

statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.

8(a)(2). The Supreme Court has held that "[w]hile a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's

obligation to provide the ‘grounds' of his ‘entitlement to relief' requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do. Factual allegations must be enough to raise a right to relief above

the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(“Twombly”) (internal citations omitted).

      "To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quotations and citations omitted). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id. Thus, "only a complaint that states a plausible claim for

relief survives a motion to dismiss." Id. at 679. When considering a motion to

dismiss, the Court must accept all of the plaintiff's allegations as true in determining

whether a plaintiff has stated a claim for which relief could be granted. Hishon v.

King & Spalding, 467 U.S. 69, 73 (1984).

                                      Page 2 of 15
      "A motion to dismiss a counterclaim pursuant to Federal Rule of Civil Procedure

12(b)(6) is evaluated in the same manner as a motion to dismiss a complaint." Geter

v. Galardi South Enters., Inc., 43 F. Supp. 3d 1322, 1325 (S.D. Fla. 2014). In ruling on

a 12(b)(6) motion, “[a] court may consider only the complaint itself and any

documents referred to in the complaint which are central to the [plaintiff's] claims.”

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (citation

omitted).

      The pleading requirements are different for certain matters, including claims

that are founded upon fraud. Federal Rule of Civil Procedure 9(b) provides that in

"alleging fraud . . . a party must state with particularity the circumstances

constituting fraud." A counterclaim plaintiff alleging fraud must therefore plead the

"who, what, when, and where [of the fraud] before access to the discovery process

[will be] granted." Infante v. Bank of Am. Corp., 680 F. Supp. 2d 1298, 1303 (S.D.

Fla. 2009) (internal citation omitted). This heightened standard serves the important

purposes of "alerting defendants to the precise misconduct with which they are

charged and protecting defendants against spurious charges of immoral and

fraudulent behavior." United States ex rel. Atkins v. McInteer, 470 F.3d 1350, 1359

(11th Cir. 2006) (quoting Durham v. Bus. Mgmt. Assoc., 847 F.2d 1505, 1511 (11th Cir.

1988)) (internal quotation omitted).




                                       Page 3 of 15
                                                 DISCUSSION

Breach of Contract

        In Count I of their Counterclaim, Marie Molly Pupke and Mark John Pupke

(“Counterclaimants”) allege that they and Ravi Kadiyala and Credit Union Mortgage

Utility Banc, Inc. (“Counterclaim Defendants”) entered into a contract on or about

November 7, 2012, and that “[t]he contract was breached on January 1, 2013 due to

Counterclaim Defendants failure to attend closing.” DE 73 ¶¶ 32-33 (emphasis

supplied).

        Florida law1 provides a five-year statute of limitations on a claim for breach of

contract. Fla. Stat. § 95.11(2)(b); see also Tillman v. Advanced Public Safety, Inc.,

No. 15-81782-CIV-MARRA 2016, WL 11501680, at *11 (S.D. Fla. 2016). The limitations

period begins to run at the time of the breach. See Fla. Stat. § 95.031(1).

        Defendants argue this claim must be dismissed because “any claim they may

have had expired on January 1, 2018. The Counterclaims were filed on September

28, 2018, almost ten months after the statute of limitations had expired.” DE 82 ¶

18.




        A 12(b)(6) dismissal "on statute of limitation grounds is appropriate only if it is


1
  Because the Court is sitting in diversity, it applies state law as determined by the Florida Supreme Court. See
Tampa Bay Water v. HDR Eng’g, Inc. 731 F.3d 1171, 1177 (11th Cir. 2013) (“As a federal court sitting in diversity,
we are required to apply the law as declared by the state’s highest court” and “[i]n the absence of authority on
point, we follow relevant decisions of Florida’s intermediate appellate courts and attempt to determine the issues
of state law as we believe the Florida Supreme Court would.” (internal quotation marks and citations omitted)).

                                                 Page 4 of 15
‘apparent from the face of the complaint’ that the claim is time barred." La Grasta

v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (internal citations

omitted); see also State Farm Mut. Auto. Ins. Co. v. B & A Diagnostic, Inc., 104 F.

Supp. 3d 1366, 1376 (S.D. Fla. 2015). Additionally, "[t]he statute of limitations is an

affirmative defense, and the burden of proving an affirmative defense is on the

defendant." Clark v. Ashland, Inc., No. 2:13-cv-794, 2015 WL 1470657, *4 (M.D. Fla.

Mar. 31, 2015).

      Statutes of limitations exist “to prevent the litigation of stale claims — claims

as to which defense may be hampered because of passage of time, lost evidence,

faded memories, or disappearing witnesses....” Justice v. United States, 6 F.3d 1474,

1482 (11th Cir. 1993). Where the “allegations [of the Complaint], on their face, show

that an affirmative defense bars recovery on the claim,” dismissal is appropriate

under Rule 12(b)(6). Cotton v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003); AVCO

Corp. v. Precision Air Parts, Inc., 676 F.2d 494, 495 (11th Cir. 1982) (“a statute of

limitations defense may be raised on a motion to dismiss for failure to state a claim

for which relief can be granted under 12(b)(6) ... when the complaint shows on its

face that the limitations period has run ....”).

      Counterclaimants acknowledge Counter Defendants “are correct in their

assertions regarding the amount of time that has elapsed,” but argue that they are

entitled to equitable tolling of the statute of limitations because “since the transfer

[of this case from Illinois to this Court, they] have not had the aid of counsel

                                      Page 5 of 15
admitted to the Southern District of Florida,” and they “were not aware of time

limitations contained within their claims . . .” DE 83 at 6. They also assert that they

“should not be prevented from bringing a claim against the Plaintiff that is the

subject of the very same contract that is the premise of the Plaintiff’s claim against

the Defendant” and “that at the time the Plaintiffs filed their complaint, the statute

of limitations became tolled.” DE 83 at 7.

      Under general equitable doctrines, once a defendant has shown that a claim is

time barred by the applicable statute of limitations, it is incumbent upon the

plaintiff, if he is to avoid the bar, to come forward and demonstrate that for some

equitable reason the statute should be tolled in his case. Prather v. Neva

Paperbacks, Inc., 446 F.2d 338, 340 (5th Cir. 1971) (citation omitted).

Counterclaimants assertion that “the fault regarding the timeliness of the claim is not

directly related to the inaction of the Defendants” is not well supported by the facts.

      The doctrine of equitable tolling permits under certain circumstances the filing

of a lawsuit that otherwise would be barred by a limitations period. The tolling

doctrine is used in the interests of justice to accommodate both a defendant's right

not to be called upon to defend a stale claim and a plaintiff's right to assert a

meritorious claim when equitable circumstances have prevented a timely filing.

Machules v. Dep’t of Admin., 523 So. 2d 1132 (Fla. 1988). Generally, the equitable

tolling doctrine is applied when a plaintiff has been misled or lulled into inaction, has




                                      Page 6 of 15
in some extraordinary way been prevented from asserting his or her rights,2 or has

timely asserted his or her rights mistakenly in the wrong forum,3 provided that the

opposing party will suffer no prejudice. Jerry Ulm Dodge, Inc. v. Chrysler Group LLC,

78 So. 3d 20 (Fla. Dist. Ct. App. 2011).

          Under Florida law, the doctrine of equitable tolling, when it involves no

misconduct on the part of a defendant, may delay the running of the limitations

period based on a plaintiff's blameless ignorance (for instance, when the

consequences of medical malpractice do not become known or apparent for a period

longer than that of the statute)4 and the lack of prejudice to defendant.5 However,

“[w]here there is sufficient time for a claimant to file suit before the applicable

statute of limitations expires, there is no basis for an equitable tolling of the

limitations period.” 22 Fla. Jur. 2d Estoppel and Waiver § 31 (2d ed. 2019) citing Ross

v. Jim Adams Ford, Inc., 871 So. 2d 312 (Fla. Dist. Ct. App. 2004) (limitations for

wrongful termination was not tolled while former employee pursued administrative



2
  Garcia v. Dep’t of Bus. & Prof’l Reg., Div. of Real Estate, 988 So. 2d 1199 (Fla. Dist. Ct. App. 2008);
Williams v. Albertson's Inc., 879 So. 2d 657 (Fla. Dist. Ct. App. 2004); Patz v. Dep’t of Health, 864 So.
2d 79 (Fla. Dist. Ct. App. 2003); Whiting v. Florida Dep’t of Law Enforcement, 849 So. 2d 1149 (Fla.
Dist. Ct. App. 2003); Machules v. Dep’t of Admin., 523 So. 2d 1132 (Fla. 1988).

3
 Seavor v. Dep’t of Fin. Serv., 32 So. 3d 722 (Fla. Dist. Ct. App. 2010); Aleong v. Dep’t of Bus. & Prof’l
Reg., 963 So. 2d 799 (Fla. Dist. Ct. App. 2007); Williams v. Albertson's Inc., 879 So. 2d 657 (Fla. Dist.
Ct. App. 2004); Patz v. Dep’t of Health, 864 So. 2d 79 (Fla. Dist. Ct. App. 2003); Machules v. Dep’t of
Admin., 523 So. 2d 1132 (Fla. 1988).

4
    See, U. S. v. Kubrick, 444 U.S. 111, 121 (1979).

5
  Estate of Durden v. Kia Motors Corp., 377 F. Supp. 2d 1196 (N.D. Fla. 2005), aff'd, 148 F.App’x 920
(11th Cir. 2005) (applying Florida law); Major League Baseball v. Morsani, 790 So. 2d 1071 (Fla. 2001).

                                               Page 7 of 15
complaint with state agency).

        Regarding Counterclaimants argument that they were not aware of the statute

of limitations, actions for breach of contract are barred five years after the cause of

action accrued regardless of whether Plaintiffs knew that they had a claim. See

Abbott Labs., Inc. v. Gen. Elec. Capital, 765 So.2d 737, 740 (Fla. Dist. Ct. App. 2000);

Lion Life, LLC v. Regions Bank, No. 12-CIV-81145-MARRA, 2013 WL 2367823, at *2

(S.D. Fla. 2013). Counterclaimants other arguments are equally unavailing. Not

having the aid of counsel admitted to this district suggests deliberate inaction on the

part of Counterclaimants. This matter was transferred to this Court on June 14, 2017

(DE 43, 44), six and one-half months before the statute of limitations had run. As it is

apparent from the face of the Counterclaim that Count I is time barred, Count I of

the Counterclaim alleging breach of contract will be dismissed with prejudice for

failure to state a claim for which relief can be granted under Fed. R. Civ. P. 12(b)(6).

Fraud

        In Count II of their Counterclaim, Counterclaimants allege Counter Defendants

made numerous false statements concerning material facts; that they knew when

they made the statements that the respresentations were false; that they made the

false statements with the intent and expectation that the representations would

induce Counterclaimants to act on it, and that Counterclaimants suffered injury

acting in reliance on the materially false representations. DE 73 ¶¶ 36-39. Counter

Defendants assert Counterclaimants fail to state their claim for fraud with

                                     Page 8 of 15
particularity, as required under Fed. R. Civ. P. 9(b), and that Count II should be

dismissed for failure to state a claim upon which relief can be granted.

        Federal Rule of Civil Procedure Rule 9(b) (“Rule 9(b)”) provides, in pertinent

part, that “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b); Silver Creek

Farms, LLC v. Fullington, No. 16-CIV-80353-MARRA, 2016 WL 11185939, at *4 (S.D. Fla.

2016). This Rule “serves an important purpose in fraud actions by alerting defendants

to the precise misconduct with which they are charged and protecting defendants

against spurious charges of immoral and fraudulent behavior.” Brooks v. Blue Cross &

Blue Shield of Florida, Inc., 116 F.3d 1364, 1370-71 (11th Cir. 1997) (“Brooks”)

quoting Durham v. Business Mgmt. Assocs., 847 F.2d 1505, 1511 (11th Cir. 1988)

(internal quotation marks omitted).

        The Eleventh Circuit has explained that, although there are other ways to

satisfy this requirement, it may be satisfied by setting forth: “(1) precisely what

statements or omissions were made in which documents or oral representations; (2)

the time and place of each such statement and the person responsible for making (or,

in the case of omissions, not making) same; (3) the content of such statements and

the manner in which they misled the plaintiff; and (4) what the defendants “obtained

as a consequence of the fraud.”6 Brooks, 116 F.3d at 1370–71 (internal citation


6
 A claimant’s conclusory allegation that it suffered damages is insufficient to satisfy Rule 9(b)’s
particularity requirement. See McElrath v. ABN AMRO Mortg. Grp., Inc., No. 11–62216–CIV, 2012 WL
463893, at *5 (S.D. Fla. Feb. 13, 2012) (dismissing fraudulent inducement claim where plaintiff alleged

                                            Page 9 of 15
omitted); see also 2002 Irrevocable Trust for Richard C. Hvizdak v. Huntington Nat’l

Bank, No. 08-00556-CIV, 2008 WL 5110778, at *10 (M.D. Fla. Dec. 1, 2008). “[T]he

material facts giving rise to [a] claim of fraud must be specifically pled and cannot be

inferred or assumed from the circumstances.” Id.

        In support of their claim, Counterclaimants point out that they allege

        15.     Counterclaim Defendants, via their agents or directly, provided
                numerous material misleading statements regarding their
                financial position. While Counterclaim Defendants were putting
                forth this image of being a well to do enterprise, the truth was
                that Counterclaim Defendants had misrepresented their serious
                credit problems, misrepresented their specialties, and
                misrepresented their backgrounds.

        16.     The purpose of the misrepresentations were to purposefully and
                maliciously induce reliance on the part of Counter Claimant, Mark
                Pupke, to stay with the company, after the consummation of the
                deal. The misrepresentations included but were not limited to:
                Counterclaim Defendants stated their team could bring in $90
                million dollars a month in mortgage loans within nine months and
                had extensive background/knowledge in the field.”

DE 73 ¶¶ 15, 16.

        As stated above, to satisfy the particularity requirement of Rule 9(b), a

claimant must identify the “who, what, when, and where” of the alleged fraud.

Infante, 680 F. Supp. 2d at 1303. Here, Counterclaimants have failed to plead their




only that it had “sustained damages” as a result of defendants’ conduct). As the Eleventh Circuit
explained, to satisfy the requirement, a claimant should include factual allegations relating to what the
defendants gained as a consequence of the fraud. See Etkin & Co. v. SBD, LLC, No. 11-CIV-21321, 2013
WL 12092536, at *5 (S.D. Fla. 2013) (dismissing fraudulent inducement claim, in part because the
complaint did not allege what defendants gained).


                                            Page 10 of 15
fraud claim with the particularity required by Rule 9(b), and has instead asked the

Court to infer material facts relating to the alleged misrepresentations and the

damages sustained as a result of their alleged reliance on them. DE 83 at 4.

Although the Court accepts all of Counterclaimants’ factual allegations as true, in this

case making all inferences and assumptions that are necessary to support their claim

would “strip all meaning from Rule 9(b)’s requirements of specificity.” Id.

Accordingly, Count II will be dismissed without prejudice, giving Counterclaimants a

second chance to adequately allege fraud with particularity.

Conversion

      Under Florida law, the elements of conversion are “(1) an act of dominion

wrongfully asserted; (2) over another's property; and (3) inconsistent with his

ownership therein.” Lan Li v. Walsh, No. 16-CIV-81871-MARRA, 2017 WL 3130391, at

*3 (S.D. Fla. 2017) citing Special Purpose v. Prime One, 125 F. Supp. 2d 1093,

1099–1100 (S.D. Fla. 2000). A defendant must possess the property in order to

convert the property. Medinis v. Swan, 955 So. 2d 595, 597 (Fla. Dist. Ct. App. 2007).

      Count III alleges that Counter Defendants took ownership of the funds and the

business (“chattel”) belonging to Counterclaimants; that they took the chattel with

the intent to exercise ownership inconsistent with Counterclaimant’s right of

possession; and that they “acted in asserting a right of dominion over chattels which

was inconsistent with the right of Counterclaimants.” DE 73 ¶¶ 41-43.




                                    Page 11 of 15
      Counter Defendants argue Counterclaimants fail to state a claim for conversion

because they do not allege they were actually deprived of any property or the

ownership of the business. Specifically, Counter Defendants argue the

Counterclaimants:

      state only that cashier’s checks were issued, and fail to claim that the
      cashier’s checks were cashed or that the Pupke Defendants were
      otherwise wrongfully deprived of the funds the cashier’s checks
      represented, because they cannot factually do so.

      fail to claim that Plaintiffs in any way wrongfully deprived them of
      ownership of EURO, stating only general allegations without any
      specificity, that Mr. Kadiyala represented himself as the new owner of
      EURO.

      fail to state that they made a demand for the return of the money or
      business and that said demand was or could not be met because the
      Pupke Defendants still had both the money and the business.

DE 82 at 13.

      Counterclaimants respond that their claim for conversion contains sufficient

information to establish ownership and that the contracts attached to their

counterclaim “put forth what was supposedly conveyed amongst the parties and

indicate ownership. An inference that Defendant had ownership is reasonable and

plausible.” DE 83 at 4-5.

      The Court finds paragraphs 29-30 of the Counterclaim states a plausible claim

for conversion where it is alleged that “Kadiyala continued his spree by stealing

roughly $736,000.00 from EURO’s accounts. On or about January 5-6, 2016,

Counterclaim Defendant, Kadiyala, went directly to Bank of America and represented

                                    Page 12 of 15
himself as the owner of EURO. He then went from several banks, withdrawing the

maximum amount allowable in cashier checks made to his personal accounts.

Counterclaim Defendants motives were clear. They never had any intention of

making EURO an ongoing business, rather to defraud and pillage EURO of all of its

value.” DE 73, ¶¶ 29-30. The motion to dismiss Count III is denied.

Tortious Interference with Advantageous Business Relationship

         Counterclaimants’ last count, Count IV, for tortious interference with

advantageous business relationship, alleges that they “had a business relationship

with various entities banks, lenders, etc. which were not necessarily evidenced by an

enforceable contract;” that Counter Defendants “had full knowledge of the

relationships;” that Counter Defendants “had numerous intentional and unjustified

interferences with Counterclaimants business relationships;” and that they “suffered

damages as a result of the breach of the relationship.” DE 73 ¶¶ 45-48.

         Plaintiffs argue that Count IV should be dismissed for failure to state a claim

upon which relief can be granted because Counterclaimants (1) “fail to allege the

existence of a business relationship that was interfered with, under which they had

legal rights,” and (2) “fail to allege the existence of any actual damages incurred as a

‘result of the breach of the relationship.’” DE 82 at 14-15 of 17. Plaintiffs further

complain that the count fails to put them on notice of what they are accused of

doing.




                                       Page 13 of 15
      The elements for tortious interference with a business relationship are: “(1)

the existence of a business relationship, not necessarily evidenced by an enforceable

contract, under which the plaintiff has legal rights; (2) the defendant's knowledge of

the relationship; (3) an intentional and unjustified interference with the relationship

by the defendant and (4) damage to the plaintiff as a result of the interference.”

Living Color Enterprises, Inc. v. New Era Aquaculture, Ltd., No. 14-CIV-62216-MARRA,

2015 WL 1526177, at *7–8 (S.D. Fla. Apr. 3, 2015) citing Rosenbaum v. Becker &

Poliakoff, P.A., No. 08–81004–CIV, 2010 WL 376309, at * 4 (S.D. Fla. Jan.26, 2010);

Palm Beach County Health Care Dist. v. Prof’l Med. Educ., Inc., 13 So.3d 1090, 1094

(Fla. Dist. Ct. App. 2009); Salit v. Ruden, McClosky, Smith, Schuster, Russell, P.A.,

742 So.2d 381, 385 (Fla. Dist. Ct. App. 1999).

      Counterclaimants acknowledge this claim needs to be alleged with more

specificity. They state “a simple adjustment, providing the names of the banking and

lending institutions affected . . . would alleviate all alleged deficiencies.” DE 83 at

5. The Court will dismiss this count without prejudice, to allow Counterclaimants to

reallege it. However, the Court believes that more than the names of the banking

and lending institutions is needed. Counterclaimants should allege facts that touch

upon the four elements of the cause of action listed above. In accordance with the

conclusions reached above, it is hereby

      ORDERED AND ADJUDGED that Plaintiffs’ 12(B)(6) Motion to Dismiss Pupke

Defendants’ Counterclaims [DE 82] is granted in part and denied in part. Count I for

                                     Page 14 of 15
Breach of Contract is dismissed with prejudice; Count II alleging fraud is dismissed

without prejudice; Count III sufficiently alleges a claim for conversion and is not

dismissed; and Count IV is dismissed without prejudice. Counterclaimants may file an

amended counterclaim compliant with the conclusions reached above on or before

April 18, 2019.

       DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

Florida, this 4th day of April, 2019.

                                           _________________________
                                           KENNETH A. MARRA
                                           United States District Judge




                                        Page 15 of 15
